Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In summary, Claims 24 and 34 are allowed. 
Claims 1-23, 25-33 had been canceled by applicant. 

Reasons for allowance: 
The amendments of claims on 4/1/2021 by applicant overcame all the previous objections and rejections by the examiner.   
The particular mutation leading to the particular termination/truncation has no prior art.  In addition, applicant demonstrated the success of using the mutation to achieve the claimed results in the specification.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Wayne Zhong/
Examiner, Art Unit 1662
/Ashley K Buran/Primary Examiner, Art Unit 1662